[Cite as Baber v. Ohio Mut. Ins. Co., 2021-Ohio-1625.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




LORMA BABER,

        PLAINTIFF-APPELLANT,                              CASE NO. 17-20-10

        v.

OHIO MUTUAL INSURANCE
COMPANY ET AL.,                                           OPINION

        DEFENDANTS-APPELLEES.




                  Appeal from Shelby County Common Pleas Court
                            Trial Court No. 19CV000239

                                      Judgment Affirmed

                             Date of Decision: May 10, 2021




APPEARANCES:

        Stanley R. Evans for Appellant

        Joseph F. Nicholas and Frank H. Scialdone for Appellee
Case No. 17-20-10


MILLER, J.

       {¶1} Plaintiff-appellant, Lorma Baber, appeals the May 21, 2020 decision of

the Shelby County Court of Common Pleas granting the motion for summary

judgment of defendant-appellee, Allenbaugh Insurance Agency (“AIA”). For the

reasons that follow, we affirm.

                        I. Facts and Procedural History

       {¶2} Baber is the owner of a farm and farmhouse located in Maplewood,

Ohio. On October 12, 2017, the farmhouse was severely damaged by a fire. While

the fire was still in progress, Baber contacted AIA to report the fire and to file an

insurance claim. Baber’s insurance policy, which was underwritten by United Ohio

Insurance Company, a subsidiary of Ohio Mutual Insurance Company (“OMIC”),

was procured for her by AIA. Under the terms of the insurance policy, Baber could

receive either the actual cash value of the damage caused by the fire or the costs to

repair or rebuild the farmhouse up to the policy limit of $284,000. However, the

policy included the following provision: “We pay no more than the actual cash

value of the damage unless and until actual repair or replacement is complete. If

repair or replacement of the damage is not completed within 180 days after loss, we

pay no more than the actual cash value of the damage.”

       {¶3} On December 13, 2017, Baber received a letter from OMIC’s claims

adjuster, Leann Wente. Wente explained that OMIC had determined the actual cash


                                         -2-
Case No. 17-20-10


value of the damage caused by the fire to be $201,506.05 and that Baber would be

issued a check in that amount. In addition, the letter restated the full text of the 180-

day provision. Wente instructed Baber that if Baber did not repair or rebuild the

farmhouse within 180 days from the date of the fire as required by the 180-day

provision, OMIC would pay no more than the actual cash value. Wente indicated

Baber thus had until April 10, 2018, to repair or rebuild the farmhouse. Enclosed

with Wente’s letter was an estimate of the costs to rebuild the farmhouse prepared

by OMIC’s chosen construction contractor.

       {¶4} Shortly after receiving Wente’s letter, Baber contacted Greg Woolley,

AIA’s co-owner/insurance agent, to talk about the 180-day provision and to express

her concerns about rebuilding the farmhouse by the April 10, 2018 deadline.

Although Baber was inclined to rebuild the farmhouse, she was worried the work

would not be completed by the deadline, in part because she did not receive OMIC’s

estimate until two months after the fire. Baber was also concerned inclement winter

weather could delay completion of the rebuild.             According to Baber, she

communicated these concerns to Woolley, and Woolley responded by telling her

OMIC would be “fair” with respect to the 180-day provision and the April 10, 2018

deadline. Baber said she understood Woolley’s statement as an assurance that

OMIC would be flexible with the 180-day provision and that she could still recover

the full policy limit of $284,000 even if the farmhouse was not rebuilt by the


                                          -3-
Case No. 17-20-10


deadline. However, Woolley denied making any promises to Baber about the 180-

day provision or the deadline. Regardless, after Baber and Woolley’s December

2017 conversation, Baber decided to rebuild the farmhouse.

       {¶5} In the months following Baber and Woolley’s December 2017

conversation, Baber arranged to have the farmhouse rebuilt. Baber hired her own

contractor, Nathan Persinger, to prepare an estimate for the construction work

required to rebuild the farmhouse. Baber had used Persinger for other projects, and

he was at the farmhouse a few days after the fire as he had previously been hired to

do repairs to the barn. The record does not indicate when Baber requested Persinger

to prepare the estimate, but it was not until March 7, 2018, that Baber received

Persinger’s estimate. Persinger proposed to rebuild the farmhouse for $331,620.

On March 9, 2018, Baber accepted Persinger’s proposal. Construction on the

farmhouse commenced shortly thereafter.

       {¶6} On or about March 13, 2018, Wente sent a second letter to Baber. In

this letter, Wente indicated that the April 10, 2018 deadline had been extended and

that “the 180 day replacement cost clause [would] expire May 26, 2018.” While

Baber acknowledged the topic of extending the April 10, 2018 deadline had been

raised during previous conversations with Wente, Baber insisted she did not

specifically request an extension. Once she received Wente’s second letter, Baber

talked to Persinger and asked him whether the work on the farmhouse could be


                                        -4-
Case No. 17-20-10


completed by the new May 26, 2018 deadline. Persinger told Baber it would be

impossible to finish rebuilding the farmhouse by May 26, 2018. Although Persinger

continued working on the farmhouse after Baber informed him of the new deadline,

construction was not completed by May 26, 2018.

        {¶7} On or about May 31, 2018, Wente sent a third and final letter to Baber.

In this letter, Wente confirmed that “because the repairs were not completed by May

26, 2018, [OMIC would] be unable to pay the replacement cost difference and

therefore there [would] be no further payments for the dwelling.” Thus, Baber

received only the $201,506.05 check for the actual cash value of the damage caused

by the fire. Baber has used most of the money she received from OMIC to pay

Persinger for his work on the farmhouse, which remains unfinished.

        {¶8} On October 11, 2019, Baber filed a complaint against OMIC and AIA.

Baber’s complaint stated a cause of action for breach of contract against OMIC and

a cause of action for promissory estoppel against both OMIC and AIA.1 In her

complaint, Baber alleged Woolley had represented that she was not required to

completely rebuild the farmhouse on or before April 10, 2018, in order to receive

the full policy limit of $284,000. Baber further alleged she relied to her detriment

on Woolley’s representations because she failed to negotiate a contract with




1
 On March 18, 2020, all “existing and potential claims” against OMIC were dismissed with prejudice by
agreement of the parties.

                                                -5-
Case No. 17-20-10


Persinger requiring Persinger to rebuild the farmhouse on or before April 10, 2018.

On November 14, 2019, AIA filed its answer to Baber’s complaint.

      {¶9} On March 13, 2020, AIA filed a motion for summary judgment on

Baber’s claim of promissory estoppel. Thereafter, Baber filed her memorandum in

opposition to AIA’s motion for summary judgment, and AIA filed a reply brief in

support of its motion for summary judgment.

      {¶10} On May 21, 2020, the trial court granted AIA’s motion for summary

judgment. The trial court concluded that even if Woolley did promise Baber that

OMIC would be “fair” concerning the 180-day provision and the April 10, 2018

deadline, Woolley’s promise was not clear and unambiguous. The trial court found

that Woolley’s alleged promise was not sufficiently specific to induce the reliance

necessary to sustain a claim for promissory estoppel.

                           II. Issue Raised on Appeal

      {¶11} On June 19, 2020, Baber timely filed a notice of appeal asserting one

assignment of error:

      The trial court erred in awarding summary judgment against
      Appellant, Lorma Baber, and in favor of Appellee, Allenbaugh
      Insurance Agency.

      {¶12} In her assignment of error, Baber contends the trial court erred by

granting AIA’s motion for summary judgment. Specifically, Baber argues the trial

court erred by focusing solely on the words of Woolley’s alleged promise when it


                                        -6-
Case No. 17-20-10


determined Woolley’s alleged promise was not clear and unambiguous. Baber

maintains that when determining whether a promise is clear and unambiguous,

courts are “obligated to review the evidence in its totality, which necessarily

includes facts and circumstances, rather than snippets and ‘sound bites.’” She

contends when all the facts and circumstances surrounding Woolley’s alleged

promise are taken into account, there is a genuine issue of material fact as to whether

Woolley’s alleged promise was clear and unambiguous.

                                   III. Discussion

A.     Standard of Review for Summary Judgment

       {¶13} We review a decision to grant summary judgment de novo. Doe v.

Shaffer, 90 Ohio St.3d 388, 390 (2000). “De novo review is independent and

without deference to the trial court’s determination.” ISHA, Inc. v. Risser, 3d Dist.

Allen No. 1-12-47, 2013-Ohio-2149, ¶ 25.

       {¶14} Summary judgment is proper where there is no genuine issue of

material fact, the moving party is entitled to judgment as a matter of law, and

reasonable minds can reach but one conclusion when viewing the evidence in favor

of the non-moving party, and the conclusion is adverse to the non-moving party.

Civ.R. 56(C); State ex rel. Cassels v. Dayton City School Dist. Bd. of Edn., 69 Ohio

St.3d 217, 219 (1994). Material facts are those facts “‘that might affect the outcome

of the suit under the governing law.’” Turner v. Turner, 67 Ohio St.3d 337, 340


                                         -7-
Case No. 17-20-10


(1993), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505

(1986). “Whether a genuine issue exists is answered by the following inquiry:

[d]oes the evidence present ‘a sufficient disagreement to require submission to a

jury’ or is it ‘so one-sided that one party must prevail as a matter of law[?]’” Id.,

quoting Anderson at 251-252.

       {¶15} “The party moving for summary judgment has the initial burden of

producing some evidence which demonstrates the lack of a genuine issue of material

fact.” Carnes v. Siferd, 3d Dist. Allen No. 1-10-88, 2011-Ohio-4467, ¶ 13, citing

Dresher v. Burt, 75 Ohio St.3d 280, 292 (1996). “In doing so, the moving party is

not required to produce any affirmative evidence, but must identify those portions

of the record which affirmatively support his argument.” Id., citing Dresher at 292.

“The nonmoving party must then rebut with specific facts showing the existence of

a genuine triable issue; he may not rest on the mere allegations or denials of his

pleadings.” Id., citing Dresher at 292 and Civ.R. 56(E).

B.     Promissory Estoppel and the Requirement of a Clear, Unambiguous
       Promise

       {¶16} “Promissory estoppel is an equitable doctrine for enforcing the right

to rely on promises.” Ringhand v. Chaney, 12th Dist. Clermont Nos. CA2013-09-

072 and CA2013-09-076, 2014-Ohio-3661, ¶ 20. “‘The doctrine of promissory

estoppel comes into play where the requisites of contract are not met, yet the

promise should be enforced to avoid injustice.’” Olympic Holding Co., L.L.C. v.

                                         -8-
Case No. 17-20-10


ACE Ltd., 122 Ohio St.3d 89, 2009-Ohio-2057, ¶ 39, quoting Doe v. Univision

Television Group, Inc., 717 So.2d 63, 65 (Fla.App.1998).

       {¶17} The Supreme Court of Ohio has summarized the doctrine of

promissory estoppel as follows: “‘A promise which the promisor should reasonably

expect to induce action or forbearance on the part of the promisee or a third person

and which does induce such action or forbearance is binding if injustice can be

avoided only by enforcement of the promise.’” Hortman v. Miamisburg, 110 Ohio

St.3d 194, 2006-Ohio-4251, ¶ 23, quoting 1 Restatement of the Law 2d, Contracts,

Section 90, at 242 (1981). “To prevail on a claim for promissory estoppel, a party

must establish four elements: (1) there must be a clear and unambiguous promise,

(2) the party to whom the promise was made must rely on it, (3) the reliance must

be reasonable and foreseeable, and (4) the party relying on the promise must have

been injured by the reliance.” Zapata Real Estate, L.L.C. v. Monty Realty, Ltd., 8th

Dist. Cuyahoga No. 101171, 2014-Ohio-5550, ¶ 35.

       {¶18} A promise is “‘a manifestation of intention to act or refrain from acting

in a specified way, so made as to justify a promisee in understanding that a

commitment has been made.’” Stull v. Combustion Engineering, Inc., 72 Ohio

App.3d 553, 557 (3d Dist.1991), quoting 1 Restatement of the Law 2d, Contracts,

Section 2(1), at 8 (1981). In the context of a claim for promissory estoppel, a

promise is “clear and unambiguous” if it is “the type that a promisor would expect


                                         -9-
Case No. 17-20-10


to induce reliance.” Casillas v. Stinchcomb, 6th Dist. Erie No. E-04-041, 2005-

Ohio-4019, ¶ 19.      “‘This element is not satisfied by vague or ambiguous

references.’” Moellering Indus., Inc. v. Nalagatla, 12th Dist. Warren No. CA2012-

10-104, 2013-Ohio-3995, ¶ 15, quoting Hitchcock Dev. Co. v. Husted, 12th Dist.

Warren No. CA2009-04-043, 2009-Ohio-4459, ¶ 24. If an alleged promise is so

indefinite that the parties are unsure that a commitment has been made or are unable

to determine what the commitment requires, the promise is not enforceable under

the doctrine of promissory estoppel. See Zapata at ¶ 40.

C.     The Alleged Promise

       {¶19} In support of its motion for summary judgment, AIA submitted

Woolley’s and Baber’s deposition transcripts.       As indicated earlier, Woolley

persistently denied he made any promises to Baber, and his deposition testimony is

consistent with this position. (See Woolley Depo. at 24-27, 32-33). In contrast,

Baber in her deposition repeatedly testified that Woolley made a promise to her that

OMIC would be “fair” about the 180-day provision and the April 10, 2018 deadline.

However, she described Woolley’s promise differently at different points during her

deposition. For example, Baber stated she contacted Woolley about the 180-day

provision and recalled Woolley telling her the company would be fair given the time

period it took in getting an estimate for repairs. (Baber Depo. at 41). Later in her




                                       -10-
Case No. 17-20-10


deposition, Baber attempted to elaborate on her understanding of the alleged

promise as follows:

      [Q]:   [Y]ou can’t be more specific than – other than [Woolley]
             telling you * * * the company will be fair with you?

      [A]:   That’s correct.

      [Q]:   Did he say to you that the company will waive [the 180-day
             provision], words to that effect?

      [A]:   I had the impression they would work with me on that date.

      [Q]:   Okay. Let’s explore that. You said you had the assumption
             that they would work with you. What was that assumption
             based on?

      [Baber’s Counsel]: Objection.

      [Q]:   Let me be more specific.

      [Baber’s Counsel]: Go ahead and answer.

      [Q]:   [Woolley] indicated to you or words to the effect of * * * the
             company will be fair with you. From that conversation, you
             assumed the company would waive the 180-day provision in
             the policy?

      [A]:   Waive it totally, I can’t say that I assumed that.

      [Q]:   Okay.

      [A]:   There was, you know, an emphasis on completion, and I
             questioned whether that – as far as their – they wanted to make
             sure that the property would be completed, that I just wouldn’t
             take the money and run.




                                        -11-
Case No. 17-20-10


             At some point – and I’m not sure whether [Wente] or
             [Woolley] said that, but that pictures would be taken and
             decision made accordingly.

      [Q]:   Did Mr. Woolley ever represent to you at any time * * * that
             all repairs did not have to be made before April 10th of 2018
             in order for you to receive the full replacement cost?

      [A]:   He said they would be fair.

      [Q]:   That’s not the question. You already told me that he told you
             they would be fair. My question to you specifically is – and
             I’m not trying to be difficult. That is your claim against the
             agency.

      [A]:   Yes.

      [Q]:   You’ve essentially alleged that the agency wronged you
             somehow, was negligent somehow, promised you something
             that wasn’t delivered on, okay? So, I want to know from your
             own testimony sitting here today: Did Mr. Woolley tell you *
             * * that all repairs to your property did not have to be made
             before April 10th in order for you to receive the full
             replacement cost of the policy? * * * He didn’t say that, did
             he?

      [A]:   He said it, but he didn’t put it into those exact words. In other
             words, in being fair, taking – what photos were being done and
             what had been completed, that considerations would be made.

(Baber Depo. at 63-66).

      {¶20} In a later exchange, Baber again attempted to describe Woolley’s

alleged promise that OMIC would be “fair”:

      [Q]:   Did you tell [OMIC], specifically Leann Wente, that [Woolley]
             represented to you that all the repairs did not have to be made
             by April 10th in order for you to receive full replacement cost?


                                       -12-
Case No. 17-20-10


      [A]:   I told her that he told me that [OMIC] would be fair.

      [Q]:   Right. So you didn’t tell her that [Woolley] represented to you
             that all repairs didn’t have to be made by April 10th? You
             didn’t tell her that, did you?

      [A]:   I did not state it in that way.

      [Q]:   Why wouldn’t you tell her that?

      [A]:   That isn’t exactly what he said. I told her what he said. * * *
             Okay. He said they’d be fair and that amount would not have
             to be completed by that date, with considerations being made
             because of the weather and because of the type of structure
             with the company.

             ***

      [Q]:   He told you repairs did not have to be made within 180 days of
             the fire in order for you to get full replacement cost? Is that
             what he told you?

      [A]:   His specific words were that the company would be fair.

      [Q]:   I understand that. You alleged different than that though in the
             complaint. You’re aware of that, right?

      [A]:   That was the way I took that wording to be, that the dates were,
             although they would not change in writing, that they would be
             considering the other things.

      [Q]:   Okay. So now you’re telling me when he told you they would
             be fair, you took from that statement that you didn’t have to
             worry about the 180-day time period, correct?

      [A]:   Not that you wouldn’t have to worry about it. You still work
             toward that.

(Baber Depo. at 95-97).


                                         -13-
Case No. 17-20-10


       {¶21} Only once in her deposition did Baber claim that Woolley’s alleged

promise went beyond an assurance that OMIC would be “fair.” When asked

whether Woolley specifically represented to her that “all repairs to the residence did

not have to be made on or before April 10, 2018, in order for [her] to receive

additional replacement value,” Baber responded, “Yes.” (Baber Depo. at 67).

Baber also suggested that Woolley was lying when he said that he did not make

such an explicit promise. (Baber Depo. at 69-70). However, later in her deposition

when pressed on these statements, Baber backtracked and stated:

       [Q]:   You’re going to have to have eight jurors believe you when
              you claim that what * * * Woolley represented to you was that
              all repairs to the residence did not have to be made on or before
              April 10th in order for [you] to receive additional replacement
              value. Did he say that to you?

       [A]:   Yes.

       [Q]:   He did say that to you?

       [A]:   He did say that because he said they would be fair in getting,
              considering the other things that were, so, yes, he did say that.

       [Q]:   He used those words?

       [A]:   Did he say exactly that wording, no.

       [Q]:   Well, paraphrase it for me. What did he tell you?

       [A]:   He would be fair, or the company would be fair, that they
              wouldn’t put it in writing, but they would be fair in assessing
              what was being done and what was done at that time so that a
              decision could be made at that point in time.


                                        -14-
Case No. 17-20-10


(Baber Depo. at 97-98).

D.     The promise is so ambiguous that the promisor could not reasonably
       expect it to induce action or forbearance.

       {¶22} Because we must construe AIA’s summary-judgment evidence in a

light most favorable to Baber, we assume that Woolley made a promise to Baber as

depicted in Baber’s deposition testimony. Even so, AIA has produced enough

evidence to demonstrate that there is no genuine issue of material fact that

Woolley’s promise was not clear and unambiguous—a showing that Baber has

failed to rebut.

       {¶23} To begin with, Woolley’s promise is ambiguous on its face. Looking

only at the words of Woolley’s promise, it is impossible to discern what

commitment Woolley made or what OMIC would have been required to do in order

to satisfy its obligation to be “fair.” “Where * * * an alleged promise is sufficiently

vague or ambiguous that the parties do not have a clear understanding that a

commitment has been made and, specifically, what that commitment is or requires,

there is no promise to be enforced under the doctrine of promissory estoppel.”

Zapata, 2014-Ohio-5550, at ¶ 40.

       {¶24} Further, Woolley’s promise that OMIC would be “fair” could be

interpreted in a variety of ways, including (1) that OMIC would completely waive

the 180-day provision, (2) that OMIC would extend the April 10, 2018 deadline, or

(3) that OMIC would pay Baber some amount of money in addition to the actual

                                         -15-
Case No. 17-20-10


cash value even if the farmhouse was not rebuilt within the time required by the

180-day provision.    Because there are multiple reasonable interpretations of

Woolley’s promise that OMIC would be “fair,” we cannot say that Woolley’s

promise was clear and unambiguous. See Prince v. Kent State Univ., 10th Dist.

Franklin No. 11AP-493, 2012-Ohio-1016, ¶ 42 (a promise to “waive” a required

college course was not clear and unambiguous because it was open to multiple

interpretations); Casillas, 2005-Ohio-4019, at ¶ 14-16, 21 (a provision in an

employee handbook did not constitute a clear and unambiguous promise because it

was subject to more than one reasonable interpretation).

       {¶25} Importantly, Baber could not definitively explain what Woolley’s

promise that OMIC would be “fair” meant. As Baber testified in her deposition,

Woolley’s promise gave her “the impression” that OMIC would be flexible about

the 180-day provision, and she “took” Woolley’s promise to mean that the

farmhouse did not need to be rebuilt by April 10, 2018, in order to receive the full

policy limit of $284,000. Baber also agreed that she was “under the assumption”

that OMIC was going to pay her some amount of money for the work Persinger

performed even though the work was not completed by May 26, 2018. (Baber Depo.

at 83). Thus, Baber’s understanding of Woolley’s promise appears to have been

based entirely on her own interpretations and assumptions about the promise. The

evidence shows Baber herself did not have a definite, fixed understanding of


                                       -16-
Case No. 17-20-10


Woolley’s promise.    Because Baber could not articulate what she understood

Woolley’s promise to mean, AIA could not have expected that Woolley’s promise

would have induced action or forbearance by Baber. See Moellering, 2013-Ohio-

3995, at ¶ 25 (bank could not have anticipated that its statements would induce

action or forbearance where statements were vague and action was based on

“assumptions and conjectures”). As Woolley’s promise was not the type that AIA

would expect to induce action or forbearance, the promise was not clear and

unambiguous. Casillas at ¶ 19.

E.    The factual circumstances do not explain the meaning of “fair.”

      {¶26} Though Woolley’s promise is facially ambiguous, Baber contends that

there is a genuine dispute as to the meaning of the promise when the facts and

circumstances surrounding the promise are considered together with the words of

the promise. Baber identifies a number of facts and circumstances that supposedly

inform the meaning of Woolley’s promise, including that Woolley made his promise

to her directly, rather than through a communication addressed to all of AIA’s

customers. In addition, Baber notes that she had a longstanding relationship with

AIA, that she trusted Woolley, that Woolley characterized himself as “an advocate

for AIA’s customers,” and that AIA’s customers rely on Woolley’s advice. She also

notes that when Woolley promised OMIC would be “fair,” she was relying almost

exclusively on AIA due to Wente’s failure to respond timely to her inquiries.


                                      -17-
Case No. 17-20-10


Further, Baber points to “the treacherous weather conditions” and to the fact that

OMIC had been “very fair” to her in resolving previous insurance claims. Baber

claims these surrounding facts and circumstances supply necessary context for

Woolley’s promise, in light of which the meaning of Woolley’s promise is arguably

clear and unambiguous.

       {¶27} While the facts and circumstances under which a promise is made

might clarify the meaning of a seemingly ambiguous promise in a different case, the

facts and circumstances highlighted by Baber do not illuminate the meaning of the

promise in this particular case. For example, we cannot find anything in the history

of Baber’s relationship with AIA, Woolley, and OMIC, as reflected in the summary-

judgment evidence, that renders Woolley’s promise any clearer. According to

Baber, the farmhouse had been insured through policies obtained by AIA for over

20 years. (Baber Depo. at 17-18). However, for much of this time, it was Baber’s

late ex-husband, rather than Baber, who handled insurance matters. (Baber Depo.

at 17, 19). Only in the five years prior to the fire did Baber deal directly with AIA.

On these occasions, she would typically call AIA with whatever questions she had

about her homeowners and automobile insurance policies. (Baber Depo. at 19-21).

When Baber called AIA with insurance-related questions, AIA “[s]atisfied whatever

questions [she] had” in a helpful, friendly, and professional manner. (Baber Depo.

at 21).   Baber’s experiences with AIA appeared consistent with Woolley’s


                                        -18-
Case No. 17-20-10


characterization of AIA as an “advocate” for its clients, who “normally” rely on

advice needed to buy an insurance policy. (See Woolley Depo. at 10-11, 13).

       {¶28} However, when it came to the actual adjustment of insurance claims,

AIA assumed a less prominent role. For instance, Baber testified she submitted two

claims under her homeowner’s insurance between 2012 and October 2017. Baber

believed the first claim was submitted sometime in 2013 after her garage caught fire

when it was struck by lightning. (Baber Depo. at 22-23). Baber reported the fire to

AIA, after which OMIC “took care of adjustment of the particular claim.” (Baber

Depo. at 23). Baber thought OMIC was “very fair” in resolving this claim, and there

is no indication AIA intervened to help achieve this outcome. (See Baber Depo. at

23). The second insurance claim was submitted after a tree fell on her roof. (Baber

Depo. at 23-24). As with the first claim, Baber reported the incident to AIA, which

referred her to OMIC. (See Baber Depo. at 24). She then dealt directly with OMIC

regarding adjustment of this claim. With respect to these claims, Baber testified an

adjuster from OMIC reviewed the policy in detail with her. (Baber Depo. at 25-26).

Thus, as far as can be discerned from the record before us, AIA was little more than

an intermediary between Baber and OMIC during the claims-adjustment process.

Indeed, AIA’s apparent involvement with Baber’s two prior insurance claims is in

accord with Woolley’s description of AIA’s involvement in the claims-adjustment

process generally:


                                       -19-
Case No. 17-20-10


      We don’t answer claim questions as far as getting into the details of
      what’s covered, the intricacies of the policy. That’s the claim
      adjuster’s job or the claim department, if they have questions above
      the adjuster level. That’s one thing that’s hammered to us as agents,
      support the client however you can; but if there’s questions of
      coverage, you have to defer to the claim adjuster.

(Woolley Depo. at 26).

      {¶29} With respect to the claims-adjustment process following the October

2017 fire, the evidence supports that, notwithstanding Woolley’s promise that

OMIC would be “fair,” AIA again acted largely as an intermediary between Baber

and OMIC. After Baber’s claim was submitted to OMIC, Wente was assigned as

the claims adjuster. On occasions, Wente failed to promptly respond to Baber’s

inquiries, and Baber would call AIA and voice her displeasure to Woolley. (Baber

Depo. at 29). Woolley would, in turn, reach out to Wente and request that Wente

contact Baber. (Baber Depo. at 29-30); (Woolley Depo. at 28-29, 39). Thus,

although Baber contacted Woolley often throughout the claims-adjustment process,

the evidence indicates Woolley consistently directed Baber to Wente and helped to

facilitate this direct communication. Other than facilitating these communications,

there is no evidence in the record that AIA had any involvement in the claims-

adjustment process.

      {¶30} It is undisputed that, during the early stages of the claims-adjustment

process, Wente repeatedly failed to respond to Baber’s inquiries, even on some

occasions when Woolley and AIA had intervened on Baber’s behalf. Yet, the

                                       -20-
Case No. 17-20-10


claims-adjustment process did not stop during this period. Baber testified she

received a number of letters from Wente. (Baber Depo. at 36, 87-88). Throughout

October, November, and December 2017, Baber received multiple checks from

OMIC to pay for temporary hotel lodging, rental housing, and cleaning costs, among

other things. (Baber Depo. at 31-33). In addition, although Baber did not receive

OMIC’s estimate until mid-December 2017, the estimate was being completed

during this time, along with an engineering survey evaluating the structural integrity

of the surviving parts of the farmhouse. (Baber Depo. at 54-56).

       {¶31} Furthermore, as Baber herself acknowledged, communication with

Wente “got a lot better at the end than they were earlier with her.” (Baber Depo. at

81). The evidence establishes that in 2018, after Woolley had promised that OMIC

would be “fair,” Baber talked directly with Wente about the 180-day provision.

According to Baber, during one of these conversations, she told Wente that Woolley

told her OMIC would be “fair in assessing what was being done and what was done

at that time so that a decision could be made at that point in time.” (Baber Depo. at

95, 98). When asked what Wente’s response was to this statement, Baber testified:

“I think she just said, well, we’ll see. I didn’t really get answers from her very

much, so I assume that’s what – I assume that’s the answer that she gave.” (Baber

Depo. at 98-99). Baber admitted she and Wente had at least one conversation




                                        -21-
Case No. 17-20-10


wherein Wente expressed she was considering extending the April 10, 2018

deadline. (Baber Depo. at 72).

      {¶32} Finally, after Baber learned that the April 10, 2018 deadline had been

extended, she and Wente discussed a completion date. Baber informed Wente that

Persinger would not be able to complete the work by the new May 26, 2018

deadline. (Baber Depo. at 81). Baber testified Wente “pushed” for a projected

completion date and asked whether Baber had talked with Persinger about the time

necessary to rebuild the farmhouse. (Baber Depo. at 81). Although Wente told

Baber that a firm completion date was “important,” Baber chose not to pursue the

matter with Persinger. (Baber Depo. at 91). Baber told Wente that she had not

talked to Persinger about a firm completion date “at [that] point because there’s a

tremendous amount to do and * * * weather is a big factor.” (Baber Depo. at 81).

When Baber failed to provide a projected completion date and told Wente that

Persinger could not finish by May 26, 2018, Wente responded that May 26, 2018,

was “the date.” (Baber Depo. at 82).

      {¶33} After reviewing the evidence presented in favor of the motion for

summary judgment, several facts and circumstances are evident. While an extensive

relationship between Baber’s deceased ex-husband and AIA may have existed, the

relationship between Baber and AIA had only been in existence for five years prior

to the fire. During this period, Baber made two property insurance claims. In both


                                       -22-
Case No. 17-20-10


instances, she initially contacted AIA to make the claims, after which subsequent

contacts were directly between Baber and OMIC’s adjuster. In the instant case,

other issues relating to the fire claim, such as payment for temporary housing and

cleaning, were addressed through Wente and timely handled by OMIC. Even after

the deadline to complete the rebuild had passed, OMIC held open other aspects of

the claim, such as payment for loss of personal items and housewares. The

procedure employed by AIA was to direct all inquiries about a claim to the adjuster.

Woolley followed this policy by contacting Wente and asking her to respond to

Baber on the occasions when Baber complained about a delay in communications.

      {¶34} As illustrated by the preceding discussion, AIA submitted enough

evidence in support of its motion for summary judgment to give this court an

adequate understanding of the context in which Woolley’s promise was made. This

context, insofar as it is discernible from the record before us, does not clarify

Woolley’s promise. In response to AIA’s motion for summary judgment, Baber did

not introduce any evidence from which we could develop a more complete

understanding of the context in which the promise was made. That is, Baber

presented no evidence of her own that creates a genuine issue as to whether

Woolley’s promise was clear and unambiguous in light of the context in which it

was made. See Civ.R. 56(E). Simply stated, Baber has not identified anything that

would narrow the range of possible meanings of Woolley’s promise.


                                       -23-
Case No. 17-20-10


       {¶35} In sum, AIA carried its burden of producing evidence that, when

viewed in a light most favorable to Baber, demonstrates the absence of a genuine

issue of material fact. Even assuming Woolley promised Baber that OMIC would

be “fair,” the meaning of this promise is wholly ambiguous. Baber failed to rebut

AIA’s showing with specific facts establishing the existence of a genuine issue of

material fact. Because reasonable minds could only conclude that Woolley did not

make a clear and unambiguous promise, AIA is entitled to judgment as a matter of

law on Baber’s promissory-estoppel claim. Therefore, we conclude the trial court

did not err by granting AIA’s motion for summary judgment.

                                IV. Conclusion

       {¶36} For the foregoing reasons, Baber’s sole assignment of error is

overruled.   Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the Shelby County Court

of Common Pleas.

                                                              Judgment Affirmed

WILLAMOWSKI, P.J., concurs.

SHAW, J., concurs in Judgment Only.

/jlr




                                      -24-